76 N.Y.2d 921 (1990)
The People of the State of New York, Appellant,
v.
Beverly Campbell, Respondent.
Court of Appeals of the State of New York.
Decided October 18, 1990.
Robert T. Johnson, District Attorney (Mark D. Suben of counsel), for appellant.
No appearance for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed. The appeal presents only mixed questions of law and fact. Since there is evidence in the record to support the determination of the court below, further review by this Court is precluded (see, People v Harrison, 57 N.Y.2d 470, 477).